UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: MAR 1.0 2020

 

 

 

Monice Smith,
Plaintiff,

~V~
Long Island Railroad Company,

Defendants.

 

 

 

 

19-cv-9519 (AJN)

ORDER

 

 

ALISON J. NATHAN, District Judge:

The Initial Pretrial Conference in this matter is hereby ADJOURNED to April 21, 2020

at 1:30 P.M.
SO ORDERED.

Dated: March lo , 2020
New York, New York

 
      

 

\ALISON J. NATHAN
United States District Judge

 

 
